UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6924


OPHELIA AZRIEL DE’LONTA,

                Plaintiff - Appellant,

          v.

GENE JOHNSON, Director of VDOC; FRED SCHILLING, Director of
Health   Services  for   VDOC;   MEREDITH   R. CAREY,   Chief
Psychiatrist for VDOC; GARY L. BASS, Chief of Operations,
VDOC; W. P. ROGERS, Assistant Deputy Director of Operations,
VDOC; GERALD K. WASHINGTON, Regional Director, Central
Regional Office for the VDOC; EDDIE PEARSON, Warden of
Powhatan Correctional Center, VDOC; ANTHONY SCOTT, Chief of
Security at Powhatan Correctional Center; ROBERT L. HULBERT,
PhD., Mental Health Director for the VDOC; LARRY EDMONDS,
Warden, Buckingham Correctional Center, VDOC; MAJOR C.
DAVIS, Chief of Security of Buckingham Correctional Center;
LISA   LANG,   Staff   Psychologist;   TONEY,  Counselor   at
Buckingham Correctional Center; LOU DIXON, Registered Nurse
Manager, Buckingham Correctional Center,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:11-cv-00257-JCT)


Submitted:   September 29, 2011           Decided:   October 5, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Ophelia De’Lonta, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Ophelia Azriel De’Lonta seeks to appeal the district

court’s    order    denying    De’Lonta’s    motion   for    appointment        of

counsel.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral    orders,   28    U.S.C.    § 1292   (2006);    Fed.   R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      The order De’Lonta seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                    We

dispense     with   oral     argument    because   the     facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        DISMISSED




                                        3